DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the linear are contained…” which is confusing given that it appears words are missing and appears to be a typographical error. It is suggested that the claim is amended to recite “the linear conductors are contained…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi (US 2016/0372230).
Regarding claim 1, Imahashi teaches a film (sheet form, paragraph [0081]) comprising: a nonconductive base material (resin A, paragraphs [0032]-[0033]); and  5a linear conductor having a length of 5 µm to 1 mm and a diameter of 10 to 500 nm (conductive material (B2), paragraphs [0056]-[0059]) which overlaps the claimed range of a length of 10 µm or more and a diameter of more than 50 nm and contained in the film by an amount of 1 to 10% by volume (paragraph [0061]). It is noted that Imahashi discloses amounts of particles in percent by volume while claims recite percent by mass. However, given that the amounts disclosed by Imahashi overlaps those amounts claimed, respectively, it is clear that Imahashi meets the ranges as presently claimed, absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of 
While there is no disclosure that the film is a conductive adhesion preventing film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. conductive adhesion preventing film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a film identical to that set forth in the present claims is capable of performing the recited purpose or intended use. Further, Imahashi discloses film formed on electrode surfaces for medical use (paragraphs [0001]-[0002]).
However, the recitation in the claims that the nonconductive base material is “resistant to adhesion with living tissue” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Imahashi disclose nonconductive base material as presently claimed, it is clear that the nonconductive base material of Imahashi would be capable of performing the intended use, i.e. be resistant to adhesion with living tissue, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 2, Imahashi teaches wherein the nonconductive base material includes a silicone resin (paragraph [0033]). 		
Regarding claim 3, Imahashi teaches wherein the linear conductor has a length of 10 µm to 500 µm and a diameter of 10 to 500 nm (conductive material B2, paragraphs [0056]-[0059]) which overlaps the claimed range of a length of 10 µm to 200 µm and a diameter of more than 50 nm and not more than 200 nm.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 4, Imahashi teaches further comprising conductive particles having a particle diameter of 0.5 to 10 µm or 2 to 100 nm (metal powder B1 or metal nanoparticles B3, respectively, paragraphs [0037]-[0040] and [0062]) which falls within the claimed range of 15 µm or less, wherein the linear conductor is contained in the conductive adhesion preventing film 
Regarding claim 5, Imahashi teaches wherein 5a particle size of the conductive particles is 0.5 to 10 µm (metal powder B1, paragraphs [0037]-[0040]) which falls within the claimed range of 0.5 µm or more and 15 µm or less, and the conductive particles is contained in the conductive adhesion preventing film 44by 0.5 to 5% by volume (paragraph [0063]) which overlaps the claimed range of 3% to 10% by mass.  It is noted that Imahashi discloses amounts of particles in percent by volume while claims recite percent by mass. However, given that the amounts disclosed by Imahashi overlaps those amounts claimed, respectively, it is clear that Imahashi meets the ranges as presently claimed, absent evidence to the contrary.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 6, Imahashi teaches wherein a surface of the conductive particles is made of one of silver, nickel, copper, and gold (paragraphs [0038] and [0062]).  
Regarding claim 7, Imahashi teaches wherein each of the conductive particles comprises: a particle body made of a nonconductive substance; and a metal layer laminated on a surface of the particle body (paragraph [0038]).
Regarding claim 8, Imahashi teaches a medical device (paragraphs [0001]-[0002]) comprising a film (sheet form, paragraph [0081]) wherein the film includes a nonconductive base material (resin A, paragraph [0032]-[0033]); and  5a linear conductor having a length of 5 µm to 1 mm and a diameter of 10 to 500 nm (conductive material (B2), paragraphs [0056]-[0059]) which overlaps the claimed range of a length of 10 µm or more and a diameter of more than 50 nm and contained in the film by an amount of 1 to 10% by volume (paragraph [0061]). It is noted that Imahashi discloses amounts of particles in percent by volume while claims recite percent by mass. However, given that the amounts disclosed by Imahashi overlaps those amounts claimed, respectively, it is clear that Imahashi meets the ranges as presently claimed, absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
While there is no disclosure that the film is a conductive adhesion preventing film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. conductive adhesion preventing film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a film identical to that set forth in the present claims is capable of performing the recited purpose or intended use. Analogous reasoning applies to “wherein the conductive adhesion preventing film is formed on a surface of an electrode of the medical device, and the medical device is configured to perform at least one of incision, resection, coagulation, 10and ablation on living tissue by applying a high frequency voltage”. Further, Imahashi discloses film formed on electrode surfaces for medical use (paragraphs [0001]-[0002]).
However, the recitation in the claims that the nonconductive base material is “resistant to adhesion with living tissue” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and 
Regarding claim 9, Imahashi teaches wherein the nonconductive base material includes a silicone resin (paragraph [0033]). 		
Regarding claim 10, Imahashi teaches wherein the linear conductor has a length of 10 µm to 500 µm and a diameter of 10 to 500 nm (conductive material B2, paragraphs [0056]-[0059]) which overlaps the claimed range of a length of 10 µm to 200 µm and a diameter of more than 50 nm and not more than 200 nm.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 11, wherein the linear conductor has a length of 10 µm to 500 µm and a diameter of 10 to 500 nm (conductive material B2, paragraphs [0056]-[0059]) which encompasses the claimed range of a length of 40 µm to 150 µm and a diameter of 70 nm and not more than 150 nm, respectively.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 12, Imahashi teaches wherein a surface of the conductive particles is made of one of silver, nickel, copper, and gold (paragraphs [0038] and [0062]).  
Regarding claim 13, Imahashi teaches wherein an aspect ratio of each of the linear conductors is in a range of 10 to 10000 (paragraph [0015]) which overlaps the claimed range of 200 to 1000. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 14, wherein the linear conductor has a length of 10 µm to 500 µm and a diameter of 10 to 500 nm (conductive material B2, paragraphs [0056]-[0059]) which encompasses the claimed range of a length of 40 µm to 150 µm and a diameter of 70 nm and not more than 150 nm, respectively.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 15, Imahashi teaches wherein a surface of the conductive particles is made of one of silver, nickel, copper, and gold (paragraphs [0038] and [0062]).  
Regarding claim 16, Imahashi teaches wherein an aspect ratio of each of the linear conductors is in a range of 10 to 10000 (paragraph [0015]) which overlaps the claimed range of 200 to 1000. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 17, Imahashi teaches the conductive adhesion preventing film can be used with an electrode (paragraph [0073]). Therefore, Imahashi teaches an electrode comprising .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imahashi (US 2016/0372230) in view of Nesbitt (US 2006/0259032).
Imahashi is relied upon as disclosed above.
Regarding claim 18, Imahashi teaches a medical device comprising the conductive adhesion preventing film according to claim 1, the conductive adhesion preventing film being provided on a surface of the electrode (See rejection of claim 1 as set forth above and paragraph [0073]).
Imahashi fails to teach specific medical device comprising a high frequency power supply; a grip; an electrode protruding from the grip.
However, Nesbitt teaches an electrosurgical device 100 with electrode 102 protruding from a handle 104 (Fig 1, paragraph [0043]). The electrode is coated with a non-stick silicone containing coating (paragraph [0011]). The reference does not explicitly disclose a high frequency power supply but it is an electrosurgical electrode and paragraph [0003] states that electrosurgery passes high frequency current through body tissues to cut the tissues and that electrodes conduct the high frequency current from a generator (i.e. power supply) to perform these operations and paragraph [0060] discloses subjecting the blade or electrode to power from a generator which based on paragraph [0003] which have to necessarily be a high frequency generator which necessarily have to be connected to the electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the film in the electrosurgical device of Nesbitt and thereby arrive at the claimed invention.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (US 2006/0259032) in view of Imahashi (US 2016/0372230).
Regarding claim 18, Nesbitt teaches an electrosurgical device 100 with electrode 102 protruding from a handle 104 (Fig 1, paragraph [0043]). The electrode is coated with a non-stick silicone containing coating (paragraph [0011]). The reference does not explicitly disclose a high frequency power supply but it is an electrosurgical electrode and paragraph [0003] states that electrosurgery passes high frequency current through body tissues to cut the tissues and that electrodes conduct the high frequency current from a generator (i.e. power supply) to perform these operations and paragraph [0060] discloses subjecting the blade or electrode to power from a generator which based on paragraph [0003] which have to necessarily be a high frequency generator which necessarily have to be connected to the electrode.
Nesbitt teaches a non-stick silicone containing coating but fails to teach conductive adhesion preventing film as claimed.
However, Imahashi teaches a film (sheet form, paragraph [0081]) comprising: a nonconductive base material (resin A, paragraphs [0032]-[0033]); and  5a linear conductor having a length of 5 µm to 1 mm and a diameter of 10 to 500 nm (conductive material (B2), paragraphs [0056]-[0059]) which overlaps the claimed range of a length of 10 µm or more and a diameter of more than 50 nm and contained in the film by an amount of 1 to 10% by volume (paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the film of Imahashi in order to provide a printable and stretchable film having high electrical conductivity (Imahashi, Abstract and paragraph [0027]).
Response to Arguments
Applicant's arguments filed 11/27/20 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite the nonconductive base material is “resistant to adhesion with living tissue” and added new claims 9-18.
Applicant argues that Imahashi may disclose a conductive filler being provided in a base material, but the base material is completely different from that of the present invention. That is, according to present independent claim 1, the base material is resistant to adhesion with living tissue. By contrast, in Imahashi the base material is selected for its usefulness in a paste. Adhesiveness is necessary in a paste.
However, firstly, given that the base material of Imahashi is identical to that presently claimed, the base material of Imahashi would inherently have some degree of resistance to adhesion with living tissue. Furthermore, Imahashi teaches nonconductive base material identical .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787